Citation Nr: 1528496	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-47 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for fracture of the right talus with degenerative changes.

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1987 to August 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied an increased rating in excess of 20 percent for fracture of the right talus with degenerative changes, as well as denied an increased rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.  In July 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2010.  In November 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA files.   A review of the Veteran's VBMS and Virtual VA files reveal that the documents contained therein are either duplicative of records already associated with the paper file, or irrelevant to the claims on appeal.


FINDING OF FACT

In September 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the appeal as to the increased rating claims for fracture of the right talus with degenerative changes, and for patellofemoral pain syndrome of the right knee, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran with respect to the claims on appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Appeals withdrawn on record during a hearing are exceptions to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

As noted above, in a signed statement received in September 2011, the Veteran indicated that he wished to withdraw from appeal his increased rating claims for fracture of the right talus with degenerative changes, and for patellofemoral pain syndrome of the right knee.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review the matters on appeal, and the appeal must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


